 Case 2:20-cv-13341-KM-ESK Document 7 Filed 09/09/21 Page 1 of 7 PageID: 63




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY
_________________________________________
DONELL FREEMAN,                               :
                                          :
            Plaintiff,                    :   Civ. No. 20-13341 (KM) (ESK)
                                          :
      v.                                  :
                                          :
UNITED STATES OF AMERICA, et al.,         :   OPINION
                                          :
            Defendants.                   :
_________________________________________ :

KEVIN MCNULTY, U.S.D.J.
       Pro se Plaintiff Donell Freeman is a state prisoner at Northern State Prison in Newark,
New Jersey (NSP). He originally filed a complaint against then-President Trump and the United
States alleging various civil rights violations related to Plaintiff’s having contracted Covid-19 in
2020 and seeking to represent all similarly-situated NSP inmates as a class. (DE 1.) I previously
granted Plaintiff’s application for in forma pauperis (IFP) status and dismissed Plaintiff’s initial
complaint without prejudice after screening pursuant to the Prison Litigation Reform Act
(“PLRA”). (DE 3.) Plaintiff has now moved for leave to file an amended complaint (DE 5),
which I will grant, and has filed an amended complaint (DE 6), which I have now screened and
will dismiss, again without prejudice.
I.     BACKGROUND
       Plaintiff suffers from chronic asthma and bronchitis. (DE 6 at 5, 14.) During the
beginning of the Covid-19 pandemic between February and April 2020, he and other inmates
were forced to “clean covid-19 vans…with blood [and] mucus,” referring to vans transporting
covid-19-positive inmates to the hospital, with only gloves and non-N95 masks as personal
protective equipment (PPE). (Id. at 4-5.) While waiting for prison-issued masks, inmates made
their own. (Id. at 5.) In response, officials confiscated them. (Id.) In response to grievances,
“Sergeant Mack, Sergeant Pitman, and other official[s]” informed Plaintiff “that Assistant
Superintendent Crothers had orders to have [inmates] lock[ed] up for refusing to perform
    Case 2:20-cv-13341-KM-ESK Document 7 Filed 09/09/21 Page 2 of 7 PageID: 64




dut[ies].” 1 (Id. at 5, ¶ 6.) Inmates cleaning the vans were, however, provided with non-95 masks.
(Id. at 14.) 2 Social distancing was impossible in Plaintiff’s unit. (Id. at 5.)
         About a month later, still without additional PPE, Plaintiff developed symptoms
consistent with Covid-19: weakness, diarrhea, difficulty breathing, and fatigue. (Id. at 15.)
Plaintiff was treated for cold symptoms, but no testing was available to confirm the diagnosis.
(Id. at 4.) Plaintiff was quarantined for four months, where he “almost die[d].” (DE 6 at 4-5.)
         In my prior opinion, I dismissed the action with prejudice against President Trump and
the United States and denied Plaintiff’s request to represent all NSP inmates as a class, 3 but
permitted Plaintiff to file an amended complaint. (Id.) Plaintiff subsequently filed a motion for
leave to file an amended complaint, followed by the Amended Complaint itself, which is also
subject to screening pursuant to the PLRA (DEs 5, 6). The Amended Complaint incorporates the
initial Complaint, adds additional allegations, and names the New Jersey Department of
Corrections (DOC), Commissioner Hicks, Administrator Nogan, Assistant Superintendent
Crothers, and several John Does as Defendants. (DE 6 at 4, ¶ 6.) I will grant the motion to
amend 4 but dismiss the Amended Complaint for the reasons below.
II.      LEGAL STANDARD
         Under the PLRA, district courts must review complaints in those civil actions in which a
plaintiff is proceeding IFP. See 28 U.S.C. § 1915(e)(2)(B). The PLRA directs district courts to

1
    I note that Plaintiff does not name Sergeants Mack and Pitman as defendants.
2
 Plaintiff mentions this in the initial Complaint (explicitly incorporated into the Amended
Complaint), but not the body of the Amended Complaint.
3
  To the extent that the Amended Complaint seeks “justice for those who died,” (DE 3 at 7), I
interpret this is as a duplicate request for Plaintiff to represent other inmates, and deny that
request for the reasons stated in my first opinion.
4
  As Plaintiff had already been granted leave to amend within 30 days, it appears that Plaintiff
proceeded by motion to amend because that time period had already passed. Nevertheless, the
Third Circuit has adopted a liberal approach to amendments to ensure that “a particular claim
will be decided on the merits rather than on technicalities.” Dole v. Arco Chem. Co., 921 F.2d
484, 487 (3d Cir. 1990). Because the delay was brief, the amendment will be permitted. Cureton
v. Nat'l Collegiate Athletic Ass'n, 252 F.3d 267, 273 (3d Cir. 2001) (holding that mere passage of
time does not require that a motion to amend a complaint be denied on grounds of delay); cf
Lorenz v. CSX Corp., 1 F.3d 1406, 1414 (3d Cir. 1993) (finding that a three-year lapse between
the filing of the complaint and the proposed amendment was “unreasonable” delay when plaintiff
had previous opportunities to amend).

                                                    2
 Case 2:20-cv-13341-KM-ESK Document 7 Filed 09/09/21 Page 3 of 7 PageID: 65




sua sponte dismiss any claim that is frivolous, is malicious, fails to state a claim upon which
relief may be granted, or seeks monetary relief from a defendant who is immune from such
relief. See 28 U.S.C. § 1915(e)(2)(B).
       “The legal standard for dismissing a complaint for failure to state a claim pursuant to 28
U.S.C. § 1915(e)(2)(B)(ii) is the same as that for dismissing a complaint pursuant to Federal
Rule of Civil Procedure 12(b)(6).” Schreane v. Seana, 506 F. App'x 120, 122 (3d Cir. 2012)
(citing Allah v. Seiverling, 229 F.3d 220, 223 (3d Cir. 2000)). That standard is set forth in
Ashcroft v. Iqbal, 556 U.S. 662 (2009) and Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007),
as explicated by the United States Court of Appeals for the Third Circuit. To survive the court's
screening for failure to state a claim, the complaint must allege ‘sufficient factual matter’ to
show that the claim is facially plausible. See Fowler v. UPMC Shadyside, 578 F.3d 203, 210 (3d
Cir. 2009) (citation omitted). “A claim has facial plausibility when the plaintiff pleads factual
content that allows the court to draw the reasonable inference that the defendant is liable for the
misconduct alleged.” Fair Wind Sailing, Inc. v. Dempster, 764 F.3d 303, 308 n.3 (3d Cir. 2014)
(quoting Iqbal, 556 U.S. at 678). “[A] pleading that offers ‘labels or conclusions’ or ‘a formulaic
recitation of the elements of a cause of action will not do.’ ” Iqbal, 556 U.S. at 678 (quoting
Twombly, 550 U.S. at 555).
       Pro se pleadings, as always, will be liberally construed. See Haines v. Kerner, 404 U.S.
519 (1972). Nevertheless, “pro se litigants still must allege sufficient facts in their complaints to
support a claim.” Mala v. Crown Bay Marina, Inc., 704 F.3d 239, 245 (3d Cir. 2013) (citation
omitted).
       A plaintiff may have a cause of action under 42 U.S.C. § 1983 for certain violations of
constitutional rights. Section 1983 provides in relevant part:
       Every person who, under color of any statute, ordinance, regulation, custom, or
       usage, of any State or Territory or the District of Columbia, subjects, or causes to
       be subjected, any citizen of the United States or other person within the
       jurisdiction thereof to the deprivation of any rights, privileges, or immunities
       secured by the Constitution and laws, shall be liable to the party injured in an
       action at law, suit in equity, or other proper proceeding for redress, except that in
       any action brought against a judicial officer for an act or omission taken in such
       officer's judicial capacity, injunctive relief shall not be granted unless a
       declaratory decree was violated or declaratory relief was unavailable.




                                                  3
 Case 2:20-cv-13341-KM-ESK Document 7 Filed 09/09/21 Page 4 of 7 PageID: 66




       Thus, to state a claim for relief under § 1983, a plaintiff must allege first, the violation of
a right secured by the Constitution or laws of the United States, and second, that the alleged
deprivation was committed or caused by a person acting under color of state law. See Harvey v.
Plains Twp. Police Dep't, 635 F.3d 606, 609 (3d Cir. 2011) (citations omitted); see also West v.
Atkins, 487 U.S. 42, 48 (1988).
III.   DISCUSSION
       Plaintiff appears to allege Defendants’ personal involvement in an Eighth Amendment
violation, but neither the involvement nor the violation is sufficiently pled. As an initial matter,
“neither a State nor its officials acting in their official capacities are ‘persons’ under § 1983.”
Will v. Michigan Dept. of State Police, 491 U.S. 58, 71 (1989). Thus, Plaintiff's § 1983 claims
against the DOC are dismissed with prejudice. For the same reason, though Plaintiff does not
delineate between the individual defendants’ official and personal capacities, the individual
defendants in their official capacities are dismissed with prejudice.
       Plaintiff’s claims against the individual defendants in their personal capacities also fall
short. Liability in a § 1983 action, including supervisory liability, must be predicated upon
personal involvement, not respondeat superior. Brown v. Deparlos, 492 F. App'x 211, 214–15
(3d Cir. 2012); Tindell v. Beard, 351 F. App'x 591, 595 (3d Cir. 2009). There are two theories of
supervisory liability applicable to § 1983 claims: (1) “a supervisor may be personally liable
under § 1983 if he or she participated in violating the plaintiff's rights, directed others to violate
them, or, as the person in charge, had knowledge of and acquiesced in his subordinates’
violations”; and (2) policymakers may also be liable under § 1983 “if it is shown that such
defendants, ‘with deliberate indifference to the consequences, established and maintained a
policy, practice[,] or custom which directly caused [the] constitutional harm.’ ” See A.M. ex rel.
J.M.K. v. Luzerne Cty. Juvenile Det. Ctr., 372 F.3d 572, 586 (3d Cir. 2004). With respect to the
second theory of liability, the plaintiff must allege that “(1) existing policy or practice creates an
unreasonable risk of constitutional injury; (2) the supervisor was aware that the unreasonable risk
was created; (3) the supervisor was indifferent to that risk; and (4) the injury resulted from the
policy or practice.” See Merring v. City of Carbondale, 558 F. Supp. 2d 540, 547 (M.D. Pa.
2008) (citing Sample v. Diecks, 885 F.2d 1099, 1118 (3d Cir. 1989)).
       The Third Circuit, in a decision that binds this Court, has already held that exposure to
Covid-19 and the government’s failure to eliminate an inmate’s risk of exposure are not per se

                                                   4
 Case 2:20-cv-13341-KM-ESK Document 7 Filed 09/09/21 Page 5 of 7 PageID: 67




unconstitutional. Hope v. Warden York Cty. Prison, 972 F.3d 310, 330 (3d Cir. 2020). The Hope
panel went farther still, holding that even the lack of “effective containment measures” did not
establish deliberate indifference. Other courts have held similarly. See, e.g., Swain v. Junior, 958
F.3d 1081, 1089 (11th Cir. 2020) (granting defendants’ motion to stay the district court's grant of
a preliminary injunction on the basis that, inter alia, the plaintiffs had not demonstrated that
defendants were deliberately indifferent to the risk posed by COVID-19 because the correctional
facility had “implemented many measures to curb the spread of the virus”); Wylie v. Bonner, No.
2:20-cv-2593-TLP-tmp, 2021 WL 261280, at *4-6 (W.D. Tenn. Jan. 26, 2021) (finding that
inmate-plaintiff had failed to state an Eighth Amendment conditions of confinement claim
because he failed to allege that staff knew of and disregarded the risks posed by COVID-19);
Shokr v. LeBlanc, No. 20-488, 2020 WL 8093228, at * (M.D. La. Dec. 14, 2020) (concluding
that the inmate-plaintiff had failed to state a plausible Eighth Amendment claim because
measures were being taken to combat the COVID-19 virus); Kesling v. Tewalt, 476 F. Supp. 3d
1077, 1086-88 (D. Idaho 2020) (concluding that inmate-plaintiff's amended complaint failed to
set forth a plausible Eighth Amendment claim when prison officials had developed and instituted
policies to curb the spread of COVID-19); McKissic v. Barr, No. 1:20-cv-526, 2020 WL
3496432, at *6 (W.D. Mich. June 29, 2020) (concluding that inmate-plaintiff failed to state an
Eighth Amendment claim where defendants had taken “significant measures ... to secure prisoner
safety and prevent infection” and the plaintiff's “speculation about the mere possibility that he
will become infected does not rise to the level of an Eighth Amendment violation”). Indeed, “the
Eighth Amendment does not require perfection on the part of prison officials.” See Wylie, 2021
WL 261280, at *6.
       Plaintiff claims that Hicks, Nogan, and Assistant Superintendent Crothers “order[ed] it
knowing risk.” By this, he presumably means that they ordered Plaintiff, who had conditions
placing him at heightened risk if he contracted Covid-19, to clean the van with insufficient PPE
(DE 6 at 3, ¶ 4(d)). These claims are too vague to survive screening. Aruanno v. Johnson, 683 F.
App'x 172, 175 (3d Cir. 2017) (plaintiff’s allegations that defendant smoked cigarettes near his
cell, which “sickened” plaintiff, is too vague to establish a constitutional violation). There are no
allegations specific to any John Doe Defendants. Even read liberally, the only allegation
providing any detail is that Crothers ordered inmates “lock[ed] up for refusing to perform



                                                  5
    Case 2:20-cv-13341-KM-ESK Document 7 Filed 09/09/21 Page 6 of 7 PageID: 68




dut[ies],” forcing inmates into an unconscionable choice: risk contracting Covid-19 or submit to
punitive isolation. (DE 6 at 5.)
        However, other than fleeting mentions of grievances, Plaintiff does not allege the source
of Crothers’ knowledge of Plaintiff’s particular vulnerability to Covid-19, that Plaintiff lacked
PPE, that Crothers’ instruction related specifically to Plaintiff cleaning the Covid-19 van, that
cleaning the van (which was empty) posed any particular risk to Plaintiff, or that cleaning the
van caused Plaintiff to contract Covid-19. See Dominguez v. Governor of Pennsylvania, 574 F.
App'x 63, 65 (3d Cir. 2014) (the mere existence of grievances alone “generally does not amount
to personal involvement” by the official). But even accepting that Crothers had personal
knowledge of Plaintiff’s unique vulnerabilities and the risk the van cleaning posed, Plaintiff
concedes that he was given PPE, gloves and a non-N95 mask (DE 6 at 14), contradicting any
allegation that Crothers (or anyone else) disregarded a risk to Plaintiff’s safety. 5 Nicini v. Morra,
212 F.3d 798, 811 (3d Cir. 2000) (To establish deliberate indifference, a plaintiff must show the
defendant knew of and disregarded an excessive risk to his health and safety) (citing Farmer v.
Brennan, 511 U.S. 825, 837 (1994)). Moreover, Plaintiff does not allege that he was denied
medical care, before or after quarantine.
        Accordingly, Plaintiff has failed to state a claim against any defendant. However, because
leave to amend is generally freely granted, and because Plaintiff could plausibly state facts which
would support a § 1983 claim, I will afford Plaintiff a final opportunity to amend his complaint
within 60 days.




5
  Notably, Plaintiff does not allege that there were any N95 masks or other PPE available. The
failure to provide Plaintiff with a non-N95 mask occurred during a worldwide PPE shortage. See
“FAQs on Shortages of Surgical Masks and Gowns During the COVID-19 Pandemic,” June 19,
2020, https://www.fda.gov/medical-devices/ personal-protective-equipment-infection-
control/faqs-shortages-surgical-masks-and-gowns-during-covid-19-pandemic; “Shortage of
personal protective equipment endangering health workers worldwide,” March 3, 2020,
https://www.who.int/news/item/03-03-2020-shortage-of-personal-protective-equipment-
endangering-health-workers-worldwide.

                                                  6
 Case 2:20-cv-13341-KM-ESK Document 7 Filed 09/09/21 Page 7 of 7 PageID: 69




IV.    CONCLUSION
       For the reasons above, Plaintiff’s motion to amend (DE 5) is GRANTED. However, after
screening, the Amended Complaint (DE 6) is DISMISSED WITHOUT PREJUDICE. An
appropriate order follows.
                                                        /s/ Kevin McNulty
                                                        ______________________________
                                                        KEVIN MCNULTY
                                                        United States District Judge




                                            7
